Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REFUSAL
Detailed Office Action
Specification
The specification is objected to as follows:
The Specification must be amended to provide descriptions for the reproductions. Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. Examiner suggests: 
-- 1.1: Top, Front, Right Perspective 
1.2: Front Elevation
1.3: Left Elevation
1.4: Right Elevation
1.5: Rear Elevation
1.6: Bottom Plan
1.7: Top Plan --
The meaning of broken lines must be made clear in the specification. Broken lines included in a drawing must be defined in the specification; e.g., environment, boundaries, stitching, fold lines, etc…dotted or broken lines may mean different things in different circumstances and...it must be made entirely clear what they do mean. In re Blum, 374 F.2d 904, 153 USPQ 177 (CCPA 1967). A required amendment to add a broken line statement is held in abeyance pending a response to the rejection below.
Claim Rejection – 35 USC § 112
The claim is rejected under 35 USC § 112(a)&(b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which Applicant regards as the invention. 
Specifically, the claim is indefinite and non-enabled because:
The claim scope is unclear. As broken lines are shown in the disclosure on the bottom surface of the dispenser and there is no related explanation in the specification, a question arises as to exactly what is being claimed, thereby rendering the claim indefinite. This potentially changes the claim scope to either interpret the broken lines as unclaimed elements, or include the broken lines as a claimed feature of the design. The broken lines in the drawings could depict surface ornamentation, perforations, contour plane changes, apertures/openings, environment or unclaimed portions of the dispenser for food. If the broken lines represent claimed elements, then the claim scope is indefinite; broken lines are most often used to depict portions of a drawing that are unclaimed subject matter or environment. Therefore the exact appearance cannot be determined; this renders the claim indefinite. 

The exact appearance and three-dimensional configuration of the elements shown below in solid gray shading cannot be determined from drawings, making the overall appearance of the claim unclear. These features are not shown elsewhere in the disclosure in enough detail to confirm their possible depth or probable dimension. Therefore, the appearance of these surfaces cannot be reproduced by one skilled in the art without resorting to conjecture. (See shaded elements below.) 

    PNG
    media_image1.png
    417
    938
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    252
    831
    media_image2.png
    Greyscale

Please note that these elements are also visible in other reproductions in the disclosure.

Elements of the design are inconsistently disclosed in the drawings. Left and right elevations 1.3 and 1.4 (respectively) show a horizontal solid object line that extends across the base of the dispenser and through the bottom portion of the handle. Perspective 1.1 and rear elevation 1.5 show that this same horizontal line element is a portion of the dispenser only, and is not an extension of the dispenser merging into the handle base. One skilled in the art of making dispensers for food would have to resort to conjecture to make and use the elements. (See below.)

    PNG
    media_image3.png
    596
    607
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    573
    437
    media_image4.png
    Greyscale



This rejection may be overcome by amending the drawings to show the claimed design completely and consistently and by removing from the claim the elements or portions of the design that are considered indefinite and non-enabling by reducing them to legible, properly spaced broken lines. Note that if broken lines are used to depict unclaimed portions of the design, then the meaning and purpose of these broken lines must be properly described in the specification in a statement preceding the claim. Applicant is further cautioned to render any corresponding drawing details clearly and consistently in all applicable views.
The aforementioned solution suggests inserting broken lines into the drawing. In combination with the existing broken lines in the drawing disclosure, and assuming that the broken line disclosure is intended to depict unclaimed subject matter or environment, Applicant may clarify the meaning of the broken lines in the drawings by inserting a broken line statement. This statement must follow the 1.7 description and immediately precede the claim statement. Examiner suggests: 
-- The equal-length broken lines in the drawings depict portions of the dispenser for food that form no part of the claimed design. –
Corrected drawings submitted in response to this Office action must be in compliance with 37 CFR 1.121(d). The corrected drawings must not contain new matter. 35 USC 132 and 37 CFR 1.121.
Refusal Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by Applicant. If Applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b). 
Conclusion
The claimed design stands rejected under 35 USC § 112(a)&(b).
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Kendra Leslie Hamilton whose telephone number is 571-272-7521. Examiner can typically be reached on weekdays, 9:30-5:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Sheryl Lane, can be reached at 571-272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kendra Leslie Hamilton/
Primary Examiner, Art Unit 2915                                                                                                                                                                                                        
02/12/2021